Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-23-2007

USA v. Cravenor
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3506




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Cravenor" (2007). 2007 Decisions. Paper 201.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/201


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 06-3506


                           UNITED STATES OF AMERICA

                                           v.

                               WILLIAM CRAVENOR,
                                        Appellant


                      Appeal from the United States District Court
                        for the Western District of Pennsylvania
                           (D.C. Criminal No. 05-cr-00316-2)
                      District Judge: Honorable Gustave Diamond


                      Submitted Under Third Circuit LAR 34.1(a)
                                  October 31, 2007

                  Before: RENDELL and NYGAARD, Circuit Judges,
                           and McCLURE, District Judge.

                              (Filed: November 23, 2007)


                              OPINION OF THE COURT




       * Honorable James F. McClure, Jr., Senior Judge of the United States District
Court Judge for the Middle District of Pennsylvania, sitting by designation.
RENDELL, Circuit Judge.

       William Cravenor appeals from the sentence imposed by the District Court of 27

months of incarceration after Cravenor pled guilty to one count of knowingly bartering

and disposing of firearms, in violation of 18 U.S.C. §922(j). In particular, Cravenor

claims that the District Court improperly applied U.S.S.G. §2K.2.1(b), a four-level

enhancement for possession of a firearm in connection with another felony offense, when

he computed the appropriate Sentencing Guideline range. We review de novo a District

Court’s interpretation of the Guidelines. See United States v. Batista De La Cruz, 460
F.3d 466, 468 (3d Cir. 2006). For the reasons that follow, we will affirm the sentence

imposed by the District Court.

       On August 31, 2004, Cravenor received fourteen stolen firearms from his co-

defendant Curtis Shaffer. On September 1, 2004, he transferred thirteen of these stolen

weapons to known drug dealers in exchange for $500 cash and eighty-four stamp bags of

heroin. Cravenor retained one of the stolen firearms for his personal use. After returning

to his residence, Cravenor gave the cash and heroin to his co-defendant Shaffer. Shaffer

then returned six or seven stamp bags and $100 to Cravenor for his role in selling the

stolen firearms. Following his arrest, Cravenor pled guilty to knowingly bartering and

disposing of firearms, a violation of 18 U.S.C. §922(j).

       The District Court calculated Cravenor’s Guideline Sentencing range as 27 to 33

months’ imprisonment, based in part on application of an enhancement under U.S.S.G. §



                                             2
2K2.1(b)(5). The District Court considered several of the factors found in 18 U.S.C. §§

3553(a) and determined that 27 months was an appropriate sentence.

       The sole question raised on appeal is the propriety of the four-level enhancement

under § 2K2.1(b)(5). Cravenor argues that the District Court improperly applied this

enhancement because the it used the same offense to calculate the base offense level and

to impose a four-level enhancement. We disagree. U.S.S.G. §2K2.1(b) provides that a

four-level enhancement should be applied if a defendant “used or possessed any firearm

or ammunition in connection with another felony offense; or, possessed or transferred any

firearm or ammunition with knowledge, intent, or reason to believe that it would be used

or possessed in connection with another felony offense.” The District Court applied §

2K2.1(b) because it found Cravenor possessed a firearm in connection with “another

felony offense,” the distribution of heroin to his co-defendant, in violation of 21 U.S.C.

§841(a).

       This Court has established a two-part test to determine whether an offense

committed may support an enhancement under § 2K2.1(b). United States v. Navarro, 476
F.3d 188, 196 (3d Cir. 2007). The first part of the test stems from Blockburger v. United

States, 284 U.S. 299 (1932), and requires that the predicate offense and the firearms

possession crime each have an element that is not shared by the other. Navarro, 476 F.3d

at 196. The second prong of the test is factual in nature and asks whether more than the

mere-possession of the firearm was an integral aspect of the predicate offense. Id.



                                             3
Under this test, it is clear that the District Court properly applied the enhancement.

       Each of the offenses-bartering in firearms and distribution of a controlled

substance-require proof of an element that the other does not and thus satisfy the first

prong of the Navarro test. Navarro, 476 F.3d at 196-97 (comparing 21 U.S.C. §841(a)

with 18 U.S.C. §922(g)). The offense of drug distribution does not require an exchange

of something of value. Id. at 196 (citing United States v. Coady, 809 F.2d 119, 124 (1st

Cir. 1987)). Therefore, when Cravenor gave the heroin that he had received in exchange

for the stolen weapons to his co-defendant, he committed the offense of distributing a

controlled substance.

       Having determined that drug distribution qualifies as “another felony offense” for

purposes of §2K2.1(b)(5), we must then determine whether more than the mere

possession of the firearm was an integral aspect of the predicate offense. Cravenor’s

possession of the firearm was not an integral part of the crime of drug distribution. The

felony offense used by the District Court to apply U.S.S.G. §2K2.1(b)(5) “cannot be

deemed the functional equivalent of a ‘firearms possession offense.’” Navarro, 476 F.3d

at 196 (stating “[d]ispensation of a controlled substance is an element of drug distribution

but not of firearms possession; possession of a firearm is an element of firearms

possession but not of drug distribution”). Thus, both prongs of the test promulgated in

Navarro are satisfied, and the District Court properly applied the enhancement.

       For the foregoing reasons, we will affirm the sentence imposed in the Judgment

and Commitment Order of the District Court.

                                              4